Case 2:18-cr-20579-VAR-MKM ECF No. 28 filed 12/07/18        PageID.207    Page 1 of 7



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                             Criminal No. 18-20579
v.
                                             Hon. Victoria A. Roberts

D-1   BRADLEY A. STETKIW,

                   Defendant.


          GOVERNMENT=S OPPOSITION TO DEFENDANT=S
        MOTION TO SUPRESS EVIDENCE OBTAINED OUTSIDE
          THE SCOPE OF THE SEARCH WARANT (Doc. 20)

      The United States of America opposes defendant Bradley A. Stetkiw’s

(“STETKIW’s”) motion to suppress evidence discovered in plain view during a

computer search.

      STETKIW maintains that a computer forensic examiner, in the course of a

search authorized by warrant, had no authority to view a file that contained an image

of child pornography. STETWKW argues that the examiner’s review went beyond

the scope of the warrant, and therefore that this image—and thereby images obtained

through two subsequent warrants—must be suppressed.

      STETKIW is wrong. The terms of the original warrant authorized the search

of the target computer for content that could be—indeed, would likely be—
Case 2:18-cr-20579-VAR-MKM ECF No. 28 filed 12/07/18           PageID.208    Page 2 of 7



contained within image files. The examiner, therefore had the authority to review

the file in question to determine its contents. And upon realizing its contents, the

examiner followed standard procedure and the governing case law by stopping the

search immediately so that a follow-up, expanded warrant could be obtained.


                                           FACTS

      Supported by its accompanying affidavit, the warrant in question authorized

a search of electronic devices for evidence of Operating an Unlicensed Money

Transmitting Business in violation of 18 U.S.C. 1960. Exhibit 1. As recounted by

the affidavit, this business was conducted through the exchange of bitcoins, a digital

currency. Id.

      The warrant specifically authorized the search of STEKIEW’s electronic

media. Attachment B of Exhibit 1. See also Affidavit of Exhibit 1 at p. 20 ¶ 15.

The affidavit attested to three concepts relevant to the discovery of the instant

photograph. First, that the storage and transfer of digital currency such as bitcoins

requires the use of so-called digital “wallets.” Affidavit of Exhibit 1 at pp 13-14 ¶

19. These wallets are represented as a sequence of letters and numbers, up to 34

characters. Id. In order to access a wallet, it is necessary to have control of a private

key, possibly a series of random words. Id. As the affidavit explains, bitcoin owners

take various measures to ensure both access to, and the privacy of, this key. Id.

Second, that the search of a computer is a lengthy, technical and exacting process

                                           2
Case 2:18-cr-20579-VAR-MKM ECF No. 28 filed 12/07/18         PageID.209    Page 3 of 7



that requires the use of specialized software and various machine-assisted methods.

Id. at pp 20-28 ¶¶ 14-19. Finally, forensic review of a computer is not solely about

seeking evidence of a crime, but seeking attribution evidence that links a specific

individual to that particular computer (and thereby the crimes under investigation).

Affidavit of Exhibit 1 at 23-24 ¶ 17 b. The affidavit specifically notes that such

attribution evidence can include images. Id.

      Attachment B of the warrant reflects these concepts.          For example, it

authorized the seizure of cryptographic keys “in any form” used to access digital

currency, and goes on to authorize the seizure of “private keys, wallet recover seeds,

usernames, passwords, [and] mnemonic pins”. Attachment B of Exhibit 1 at ¶¶ 1 b

and 1 d.    It specifically authorized the search for and seizure of attribution

evidence—including photographs. Id. at ¶ 5 a.

      The Government also proffers that, were the forensic examiner to testify, that

he would swear to the following additional facts:

      (1) In his training and experience, holders of digital currency commonly store
          their cryptographic keys and wallet addresses as image files;

      (2) He was aware that the warrant permitted him to search electronic devices
          for evidence of attribution and identity, including photographs;

      (3) That the forensic program used for his review of electronic devices
          “carves” images for review from all locations of a given device (including
          deleted items found in “slack space”) and presents this images in a unified,
          continuous display of “thumbnail images”;



                                          3
Case 2:18-cr-20579-VAR-MKM ECF No. 28 filed 12/07/18         PageID.210     Page 4 of 7




      (4) That during review of these “thumbnail images” he identified the image in
          question as depicting a child engaged in a sexual act; and

      (5) That upon identification of this image he followed standard procedure by
          (A) terminating the search of the device and (B) informing the case agent
          so that an expanded, follow-up warrant could be obtained. See also Exhibit
          2 (HSI report pertaining to initial forensic exam).


                                   ARGUMENT

       Courts in the Sixth Circuit and elsewhere have recognized that the rule of

plain view extends to computer searches. See, e.g., United States v. Richards, 659

F.3d 527, 540 (6th Cir. 2011) (“In other words, in general, so long as the computer

search is limited to a search for evidence explicitly authorized in the warrant, it is

reasonable for the executing officers to open the various types of files located in the

computers’ hard drive in order to determine whether they contain such evidence.”)

(Citations and internal quotations omitted); United States v. Mann, 592 F.3d 779,

782 (7th Cir. 2010) (“Undoubtedly, the warrant’s description serves as a limitation

on what files may reasonably be searched. The problem with applying this principle

to computer searches lies in the fact that such images could be nearly anywhere on

the computers. Unlike a physical search object that can be immediately identified

as responsive to the warrant or not, computer files may be manipulated to hide their

true contents”).




                                          4
Case 2:18-cr-20579-VAR-MKM ECF No. 28 filed 12/07/18                              PageID.211         Page 5 of 7



        Courts have also recognized that the limitations of forensic tools and the

standard practice of the examiners who use them are both relevant to a plain view

inquiry. See, e.g., United States v. Mann, 592 F.3d 779, 784 (7th Cir. 2010) (“First,

as to the use of the filtering software itself, Detective Huff used it to index and

catalogue the files into a viewable format.”).

        With respect to the discovery of child pornography in plain view during

searches for unrelated evidence, it has routinely been held that no suppression is

necessary, so long as (1) review ceases upon the discovery and (2) a follow-up

warrant is obtained for further searches. See, e.g., United States v. Lucas, 640 F.3d

168, 179-80 (6th Cir. 2011); United States v. Koch, 625 F.3d 470, 478 (8th Cir.

2010); United States v. Walser, 275 F.3d 981, 987 (10th Cir. 2001) (“Agent

McFarland showed restraint by returning to the magistrate for a new warrant before

commencing a new search for evidence of child pornography”). 1 This procedure has

been institutionalized within the community of law-enforcement forensic examiners,

as reflected by the facts described supra.

        The facts of this case are wholly in accord with both the existing case law and

the corresponding best practice of forensic examiners. The examiner had every right

pursuant to the original warrant to search image files for evidence relevant to the



1
 Indeed, Courts have even held that the Fourth Amendment is not violated even if the search pursuant to the original
warrant continues and more child pornography is uncovered. E.g., Mann, 592 F.3d at 786; United States v. Wong,
334 F.3d 831, 835-38 (9th Cir. 2003).

                                                         5
Case 2:18-cr-20579-VAR-MKM ECF No. 28 filed 12/07/18          PageID.212   Page 6 of 7



investigation into violations of 18 U.S.C. 1960, and his tools and methodology for

doing so were in accord with both standard practice and technological limitations.

When child pornography was discovered and the nature of the case thereby

transformed, he ceased his examination and a follow-up warrant was obtained.

Exhibits 2 and 3. Suppression, therefore, is not warranted.

      Even if the Court were to find that the either the original warrant or the search

practices used by the examiner were constitutionally infirm, the fruits of the warrant

would survive an analysis under the good faith doctrine. The forensic examiner was

conducting and review pursuant to a valid warrant and in accord with standard

procedure based on established law. Any violation of law was therefore neither

“sufficiently deliberate that exclusion could meaningfully deter it” nor “sufficiently

culpable that such deterrence is worth the price paid by the justice system.” United

States v. Master, 614 F.3d 236, 243 (6th Cir. 2010) (quoting Herring v. United States,

129 S. Ct. 695, 702 (2009).




                                          6
Case 2:18-cr-20579-VAR-MKM ECF No. 28 filed 12/07/18        PageID.213    Page 7 of 7



                                  CONCLUSION

      For the reasons outlined above, the Court should deny STETKIW’S motion

to suppress. The Government does not believe an evidentiary hearing is necessary,

as the Government believes that the facts are not in dispute.




                                              Respectfully submitted,

                                              MATTHEW SCHNEIDER
                                              United States Attorney


                                              /s/ TIMOTHY J. WYSE
                                              Timothy J. Wyse
                                              Assistant U.S. Attorney
                                              (313) 226-9144
                                              211 West Fort, Suite 2001
                                              Detroit, Michigan 48226
                                              Timothy.Wyse@usdoj.gov
December 7, 2018




                                          7
